Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: (32), (33), (262).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of claim 1 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “composed, on the one hand of a dagger having a rod provided with a bearing stop and, on the other hand of a lock provided with a counter-stop.” One of ordinary skill in the art cannot ascertain what Applicant is attempting to define by the language within lines 3-5 of claim 1. Initially, it is not clear if it is the insulation panel or the system that is being defined by the language within lines 3-5 of claim 1. Further, it is not clear as to what either of “on the one hand” and “on the other hand” serve to set forth. Is the “system” composed of a dagger having a rod provided with bearing stop or is the system composed of a lock provided with a counter-stop?
Claim 1, line 10 “the positioning system” or “the circumference of the positioning system” lacks antecedent basis within the claim. It is therefore, not clear as to what either of “the positioning system” and or “the circumference of the positioning system” refers.  
The language of claim 1 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “arranged locally” as recited within line 10 of claim 1. Is or is not the reinforcement arranged on a circumference of the positioning system?
The language of claim 1 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “extending set back from the first end of the rod” as recited within line 11 of claim 1. It is not clear as to what “extending set back from the first end of the rod” refers.
The language of claim 1 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “delimited on either side by retaining stops” as recited within lines 12-13 of claim 1. It is not clear as to what “delimited on either side by retaining stops” refers. Further, it is not clear as to what “either side” serves to set forth.
The language of claim 1 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “defining a housing with a profile converging in the opposite direction to their opening” as recited within lines 13-14 of claim 1. It is not clear as to what “defining a housing with a profile converging in the opposite direction to their opening” refers. Further, it is not clear as to what “their opening” refers. 
The language of claim 1 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “and arranged according to the length of the positioning system so as to be able to adjust the position of the first reinforcement according to the length of the positioning system” as recited within lines 14-16 of claim 1. It is not clear as to what “and arranged according to the length of the positioning system” refers.
The language of claim 3 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “extending radially set back from the first end of the rod” as recited within lines 2-3 of claim 3. It is not clear as to what is being set forth by “extending radially set back from the first end of the rod.”
The language of claim 5 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “possibly in the presence of one or more compensating washers” as recited within line 3 of claim 5. Is or is not the distance between the bearing stop and the counter-stop equal to thickness of the insulator?
Claim 5, line 4, “the insulator” lacks antecedent basis within the claim. It is therefore, not clear as to what “the insulator” refers.
The language of claim 6 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “it” as recited within line 2 of claim 6. To what does “it” refer?
The language of claim 6 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “each” as recited within line 3 of claim 6. To what does “each” refer?
The language of claim 7 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the dagger includes assembly means between the lock and the dagger” as recited within line 2-3 of claim 7. It is not clear how the assembly means can be between the lock and the dagger if the assembly means forms part of the dagger.
The language of claim 10 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “by pouring concrete between the insulation panel and a first form panel on the one hand, and between the insulation panel and a second form panel on the other hand.” One of ordinary skill in the art cannot ascertain what Applicant is attempting to define by the language within lines 3-5 of claim 10. It is not clear as to what either of “on the one hand” and “on the other hand” serve to set forth. Does the method comprise pouring concrete between the insulation panel and a first form panel or does the method comprise pouring concrete between the insulation panel and a second form panel?
The language of claim 10 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “composed, on the one hand, of a dagger having a rod provided with a bearing stop and, on the other, of a lock provided with a counter-stop.” One of ordinary skill in the art cannot ascertain what Applicant is attempting to define by the language within lines 11-13 of claim 10. It is not clear as to what either of “on the one hand” and “on the other” serve to set forth. Is the “system” composed of a dagger having a rod provided with bearing stop or is the system composed of a lock provided with a counter-stop?
The language of claim 10 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “before their positioning” as recited within line 14 of claim 10. Initially, it is not understood as to what “their” refers. Further, it is not understood as to what “before their positioning” references since no positioning step has been set forth.
The language of claim 10 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “extending set back from the first end of the rod” as recited within lines 17-18 of claim 10. It is not clear as to what “extending set back from the first end of the rod” refers.
The language of claim 10 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “defining a housing with a profile converging in the opposite direction to its opening” as recited within lines 18-19 of claim 10. It is not clear as to what “defining a housing with a profile converging in the opposite direction to its opening” refers. Further, it is not clear as to what “its opening” refers. 
The language of claim 10 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “and arranged according to the length of the positioning system” as recited within lines 19-20 of claim 10. It is not clear as to what “and arranged according to the length of the positioning system” refers.
The language of claim 10 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “with possible rotation of said systems to ensure the engagement of the first reinforcement in the notches” as recited within lines 22-23 of claim 10. Does the method of claim 10 comprise or not comprise a step of rotation of said systems to ensure the engagement of the first reinforcement in the notches?
The language of claim 10 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the adjustment of the positioning of the first reinforcement thanks to the presence of at least two receiving notches” as recited within lines 24-25 of claim 10. It is not clear as to what “the adjustment of the positioning of the first reinforcement” refers. Further, it is not clear as to what is being set forth by “thanks to the presence of at least two receiving notches.”
The language of claim 11 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “it comprises” as recited within lines 1-2 of claim 11. To what does “it” refer?
The language of claim 11 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “with possible rotation for the passage of at least a second hook” as recited within lines 3-4 of claim 11. Does the method of claim 11 comprise or not comprise a step of rotation of said reinforcement? For that matter, it is not clear as to what is to be rotated. 
The language of claim 11 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “and their assembly with said second reinforcement” as recited within line 5 of claim 11. Initially, it is not clear as to what “their” refers. Further, it is not clear as to what “and their assembly with said second reinforcement” serves to add to the claim as far as defining the method for manufacturing a wall.
The language of claim 12 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “it consists” as recited within line 2 of claim 1. To what does “it” refer? Further, it is not clear as to how the method of claim 12 is closed-ended when claim 10 does not present a closed-ended limitation as by reciting consists or consisting of.
The language of claim 12 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “when a counter-stop carried by the lock bears against the insulation panel, possibly in the presence of one or more compensating washers” as recited within lines 5-7 of claim 12. It is not clear as to what “when a counter-stop carried by the lock bears against the insulation panel” serves to add to the claim as far as defining the method for manufacturing a wall. Further, the language of claim 12 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “possibly in the presence of one or more compensating washers.” Does or does not a counter-stop bear against the insulation panel? Does or does not the method of claim 12 comprise one or more compensating washers?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Keith et al. 5,996,297.   As to claims 1 and 10, Keith et al. discloses a tooling for manufacturing a wall with two concrete walls (84, 86) between which at least one insulation panel (38) is trapped, this tooling including at least one system for positioning (10, 30, 60) the insulation panel composed, on the one hand of a dagger (Fig. 1A or Fig. 1B) having a rod (12/16) provided with a bearing stop (68) and, on the other hand of a lock (50) provided with a counter-stop (36), the rod (12/16) having a first end (46) intended to be in contact with a first form pane! (82) and a second end, (e.g., end of rod at 18 or 24), intended to be in contact with a second form panel (82), so that the distance between the first and the second end is equal to the thickness of the wall, characterized in that the lock (50) is provided with at least two notches (formed within 28) for receiving a first reinforcement (42 or 44), arranged locally on the circumference of the positioning system, extending set back from the first end (46) of the rod (12/16), delimited on either side by retaining stops (28) spaced apart so as to maintain in position the first reinforcement (42 or 44), defining a housing with a profile converging in the opposite direction to their opening, (converging as at lower end thereof), and arranged according to the length of the positioning system (10, 30, 60) so as to be able to adjust the position of the first reinforcement (42 or 44) according to the length of the positioning system (10, 30, 60).
Keith et al. is taken to disclose the claimed tooling and method for manufacturing a wall as is set forth above. However, to have provided either of the Fig. 1A and Fig. 1B positioning system with the lock 50 of Figs. 2A, 2B and 6 along the end of the positioning system opposite that of the second end, (e.g., end of rod at 18 or 24), thus providing retaining notches as well as a counter stop at both ends of the positioning system, thus allowing for placement of reinforcement along either side of the insulation panel as well as provide for stabilizing the positioning system along either side of the insulation panel, would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention.   
2. Locking detent of retaining stops can be seen at upper portion of each retaining stop, (i.e., portion(s) of 28 that extend upwardly and inwardly from the notches of the retaining stops). 
3. The positioning system (10, 30, 60) comprises a first hook (50) extending radially set back from the first end (46) of the rod (12/16), and delimiting a first retaining stop (36).
4. The positioning system comprises a second hook (18, 72), angularly orientable and extending set back from the second end of the rod (12/16), in order to maintain in position a second reinforcement (42 or 44).
5. The distance between the bearing stop (68 or ends of 72) and the counter-stop (36), possibly in the presence of one or more compensating washers, is equal to thickness of the insulator (38).
7. The dagger includes assembly means (35, 64 or any portion of 12 and 34) between the lock (50) and the dagger.
9. The assembly means (35, 64 or any portion of 12 and 34) between the lock (50) and the dagger are of the irreversible or repositionable type.
11. The method presented by Keith et al. comprises placing a second reinforcement (42 or 44) on the side of the inner face of the second form panel (18), with possible rotation for the passage of at least a second hook, (72 or that which has second hook 18), angularly orientable and extending set back from a second end of the rod (12/16) and their assembly with said second reinforcement (42 or 44).
12. It consists in placing on each insulation panel (38), the positioning systems (10, 30, 60) by threading the rod (12/16) of a dagger up to a bearing stop (68 or ends of 72), a lock (50) provided with at least two notches, (i.e., portion(s) of 28 that extend upwardly and inwardly from the notches of the retaining stops), being assembled on the rod (12/16) protruding from the insulation panel (38), when a counter-stop (36) carried by the lock (50) bears against the insulation panel (38), possibly in the presence of one or more compensating washers.

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keith et al. in view of FR 2,956,871 to Beaumont.
Beaumont teaches application and utilization of a tubular spacer 14 held between form panels 6, 7 during formation of a wall with two concrete walls between which at least one insulation panel 4 is trapped with the spacer being held in place by a tightening rod 41. Therefore, to have provided the Keith et al. wall forming system with a tubular spacer held between the form panels during formation of the wall with the spacer being held in place by a tightening rod 41, thus ensuring placement of the form walls and insulation panel during construction, would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention as taught by Beaumont.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                               /MICHAEL SAFAVI/                                                               Primary Examiner, Art Unit 3631                                                                                                                                         

MS
May 17, 2022